Exhibit 10.1


EXECUTION VERSION
SEPARATION, GENERAL RELEASE AND CONSULTING AGREEMENT
This SEPARATION, GENERAL RELEASE AND CONSULTING AGREEMENT (the “Agreement”) is
made and entered into between Cree, Inc., a North Carolina corporation (the
“Company”), and Michael E. McDevitt (“Executive”). Throughout the remainder of
the Agreement, the Company and Executive may be collectively referred to as “the
parties.”
Executive is currently employed as Executive Vice President and Chief Financial
Officer (“CFO”) of the Company. Executive is subject to two (2) agreements with
the Company entitled Employee Agreement Regarding Confidential Information,
Intellectual Property and Noncompetition, dated October 1, 2002 and September 1,
2006, and is entitled to certain benefits under (i) the Severance Plan for the
Cree Senior Leadership Team (“Severance Plan”); (ii) the Company’s 2013
Long-Term Incentive Compensation Plan (the “2013 Plan”); (iii) the Company’s
2004 Long-Term Incentive Compensation Plan (the “2004 Plan”); and (iv) the
Executive’s Award Agreements under the 2013 Plan and 2004 Plan. Executive wishes
to resign from his employment with the Company after a period of transition
during which the Company will search for a new CFO. The Company wishes to retain
Executive’s services following his resignation, and the parties have agreed to
the terms for a consulting arrangement, as set forth herein. The parties have
negotiated the terms of Executive’s termination from employment and of the
consulting arrangement, and have agreed upon acceptable terms as described
herein. Executive acknowledges and agrees that this Agreement provides him with
different benefits in lieu of the benefits he would be entitled to receive under
any Company plan or agreement, including the Severance Plan, the 2013 Plan and
the 2004 Plan.


Executive represents that he has carefully read this entire Agreement,
understands its consequences, and voluntarily enters into it.
In consideration of the above and the mutual promises set forth below, the
Executive and the Company agree as follows:
1.    TRANSITION PERIOD. Executive will remain employed by the Company as CFO
during a period of time (the “Transition Period”) in order to provide for an
orderly transition of his duties and while the Company begins a search for a
replacement CFO. The Transition Period will commence as of the date Executive
signs this Agreement (the “Signature Date”), and will continue until the earlier
of: (a) such time as the Company determines that Executive’s services as CFO are
no longer needed and upon providing Executive at least ten (10) days’ written
notice; or (b) if a new CFO has not been appointed by January 2, 2019, Executive
may end the Transition Period upon at least thirty (30) days’ written notice to
the Company. Executive shall perform his regular duties as CFO during the
Transition Period at a level of performance consistent with his performance
prior to the Signature Date and in any event, in a manner that would not
constitute Cause (as “Cause” is defined in the Severance Plan) to terminate his
employment, until a new CFO is appointed and actually employed by the Company,
and, if employment as CFO has ended earlier than December 31, 2018, Executive
shall continue his employment as a regular employee (not as CFO) until December
31, 2018 (the actual date on which Executive’s employment terminates is referred
to herein as the “Separation Date”). Executive shall be paid his full
compensation and participate in full benefits through the Separation Date at the
same levels he receives such compensation and participates in such




--------------------------------------------------------------------------------




benefits at the Signature Date, provided that he will not be eligible for any
additional or new equity awards under any of the Company’s equity plans after
the Signature Date. As of the Separation Date, Executive will be deemed to have
resigned from all of his officer positions with the Company (i.e., Executive
Vice President and Chief Financial Officer) and from all of his officer and
director positions of its subsidiaries and affiliates, as well as any positions
Executive may hold with third parties at the request of or on behalf of the
Company. Executive agrees to execute all documents necessary to effect his
resignation from such entities and assure a smooth transition of duties and
responsibilities from such roles.


2.    SEPARATION BENEFITS.


(a)Separation Benefits. In consideration of the release, the provision of
consulting services set forth below and other promises contained herein,
including the Supplemental Releases required under Section 9, and on the
condition that Executive remain employed through the Separation Date, except as
provided in Section 2(d), and fully complies with his obligations under this
Agreement, the Company agrees that:


i)Salary Continuation. The Company shall pay Executive an amount equal to Four
Hundred Fifty-Five Thousand Dollars ($455,000.00) (less all applicable
withholdings), to be paid in equal installment payments in accordance with the
Company’s regular payroll schedule over the twelve (12) month period following
the Separation Date, beginning on the first such payroll date following the
Separation Date, provided however, that that such payments will be delayed as
necessary under and will be subject to Section 18(c).


ii)Bonus. The Company shall pay to Executive the sum of Three Hundred Sixty-Four
Thousand Dollars ($364,000.00) (less all applicable withholdings), which amount
is equal to Executive’s annual targeted bonus opportunity at the target level
for the year during which the Separation Date occurs. The amount due shall be
paid within sixty (60) days of the Separation Date, subject to any 409A Delay
Period required by Section 18(c).


iii)Continued Health Benefits. The Company shall reimburse Executive for the
additional costs of continuing the Executive’s Company sponsored group medical,
dental and vision coverage under COBRA applicable to the type of medical, dental
and vision coverage in effect for Executive (e.g., family coverage vs.
employee-only coverage) as of the Separation Date for the 12-month period
following the Separation Date, or until Executive is eligible for new group
healthcare coverage, whichever is shorter. Reimbursements shall be made in
installments in accordance with the Company’s regular payroll schedule over the
twelve (12) month period following the Separation Date, beginning on the first
such payroll date following the Separation Date, provided however, that that
such payments will be delayed as necessary under and will be subject to Section
18(c). Nothing in this Agreement constitutes a guarantee of COBRA continuation
coverage or benefits or a guarantee of eligibility for health benefits and
Executive bears full responsibility for applying for COBRA continuation
coverage. Executive must immediately notify the Company if he becomes eligible
for new group healthcare coverage during the period during which reimbursements
under this Section 2(a)(iii) are made, and failure to do so will provide the
Company with the right to be reimbursed for any payments made after Executive
became eligible for such new coverage.




2

--------------------------------------------------------------------------------




iv)Vesting for Certain RSUs and PSUs. Conditioned upon Executive’s fulfillment
of Executive’s obligations for consulting set forth in Section 3 below,
continued compliance with all other terms of this Agreement through each
applicable vesting date, and conditioned upon execution and delivery to the
Company (without revocation) of the Second Supplemental General Release under
Section 9, and notwithstanding any provision in any award agreement to the
contrary:


(1)Any RSUs granted to Executive under the 2013 Plan that are subject to
time-based vesting requirements only that are unvested as of the Separation Date
will continue to vest during the twelve (12) month Consulting Term and shall
continue to vest or settle and pay out (in the case of RSUs) in accordance with
the time-based vesting schedule that would have applied had Executive’s
employment not terminated. At the end of the Consulting Term (as defined in
Section 3(a)), any remaining unvested RSUs that are subject to time-based
vesting shall accelerate and shall immediately vest in full.


(2)Any unvested PSUs granted to Executive under the 2013 Plan prior to the
Separation Date will continue to vest during the twelve (12) month Consulting
Term in accordance with the terms of the awards. PSUs that vest hereunder shall
be paid out, if at all, based upon actual Company performance in accordance with
the terms of the 2013 Plan and the applicable award agreement, including
prorating for the portion of time Executive provided services to the Company
over the course of the applicable performance period and the Consulting Term, as
applicable. At the end of the Consulting Term, any remaining unvested PSUs shall
be forfeited (other than the pro-rated portion of any such unvested PSUs for
which Executive provided services to the Company over the course of the
applicable performance period and the Consulting Term, as applicable).


Except as expressly provided in this Section 2(a)(iv), all RSUs and PSUs shall
remain subject to the terms and conditions of such awards, the 2013 Plan, the
2004 Plan and all applicable award agreements. Executive agrees to execute any
documents necessary to permit the vesting of shares contemplated in this Section
2(a)(iv). For purposes of the continued vesting set forth in this Section
2(a)(iv) and for purposes of the exercise of vested options to purchase stock of
the Company, Executive’s service as a consultant during the Consulting Term
shall be deemed continued service under the Company’s equity plans, programs or
agreements.


v)Pro-Rata Bonus for FY 2019. If Executive is still employed in the position of
Executive Vice President and CFO during a portion of the fiscal year 2019,
Executive shall be granted a new performance award for fiscal year 2019
establishing a target award of Three Hundred Sixty-Four Thousand Dollars
($364,000.00) and making Executive eligible for a pro-rata bonus regardless of
whether Executive is employed at the end of such fiscal year. The level of
achievement against the target will be based on the Company’s determination of
the Performance Measurement percentage (“PM %”) as specified in the new Notice
of Grant for such fiscal year, which will be consistent with the Company’s
Performance Measurement


3

--------------------------------------------------------------------------------




applied to the Company’s senior executive officers. Executive’s bonus shall then
be calculated as follows:


(PM % x $364,000) x # days employed as EVP and CFO in FY 2019
371 days in FY 2019


The pro-rata bonus, if any, less all applicable withholdings, will be paid to
Executive during 2019 when such bonuses are paid to the senior executive
officers as provided in the Notice of Grant of Performance Units under the 2013
Plan, provided that Executive has executed and returned a valid Second
Supplemental Release under Section 9 within the time deadline required by the
Company, but in no event later than December 15, 2019. For clarity, only the
days of employment in the position of Executive Vice President and CFO shall
count for the purposes of this calculation and potential pro-rata bonus payout;
days serving as an employee not in these positions or as a consultant shall not
count.


(b)Outplacement. Executive shall be entitled to receive outplacement benefits
for a twelve (12) month period, pursuant to an outplacement program of the
Company’s choosing, to commence will commence within ten (10) calendar days
after his Separation Date.


(c)Other Benefits. As of the Separation Date, Executive shall not be entitled to
medical, dental, vision, life, disability, accidental death and dismemberment
insurance benefits, or any other employee welfare benefits, and shall not be an
active participant in the Company’s 401(k) Plan (the “401(k) Plan”), the
Company’s 2005 Employee Stock Purchase Plan (the “ESPP”), the Severance Plan or
any other plan of any type. For the avoidance of doubt, Executive will not be
eligible to contribute to his 401(k) Plan or ESPP from any payments received
under this Agreement for periods after the Separation Date, except for his
regular salary paid for employment up to the Separation Date. Nothing in this
Agreement, however, shall be deemed to limit Executive’s continuation coverage
rights under COBRA or Executive’s vested rights, if any, under the 401(k) Plan,
ESPP or any other Company plan, and the terms of those plans shall govern.


(d)Benefits in Lieu of Any Other Separation or Severance Benefits. Executive
acknowledges that the compensation and benefits available to him under this
Agreement are in lieu of any compensation and benefits he would be eligible to
receive under any other agreement or Company plan upon the termination of his
employment for any reason, including, but not limited to, the Severance Plan,
the 2013 Plan, the 2004 Plan or under any other agreements with or plans of the
Company. Accordingly, and for the avoidance of doubt, Executive hereby waives
any other severance, separation or post-termination compensation or benefits
(including any potential acceleration of vesting of equity awards) available to
him under any other agreement or plan, including but not limited to the
Severance Plan, the 2013 Plan and his related Award Agreements in the event his
employment is terminated at any time for any reason, including for death or
disability, after execution of this Agreement.


(e)Death or Disability of Executive. In the event that Executive’s employment is
terminated by the Company during the Transition Period due to his Disability or
due to Executive’s death, or if Executive becomes disabled due to a Disability
or dies during the


4

--------------------------------------------------------------------------------




Consulting Term before all of the compensation and benefits under Section 2(a)
have been paid, then Executive or his estate, in the event of death, will be
entitled to receive the compensation and benefits set forth in Section 2(a) in
accordance with its terms. For purposes of this Agreement, “Disability” means a
medically determinable physical or mental impairment resulting in Executive’s
inability to perform his regular position or any substantially similar position,
where such impairment has lasted or can be expected to last for a continuous
period of not less than six months. The determination of whether or not
Executive has a Disability will be made by the Company in good faith in its sole
discretion, and such determination shall be conclusive, final and binding upon
all parties.


3.    SPECIAL CONSULTING SERVICES.


(a)Term and Nature of Services. Beginning immediately following the Separation
Date and continuing until the end of the twelve (12) month period following the
Separation Date (the “Consulting Term”), Executive shall serve as a special
consultant (“Consultant”) to the Company, and will report to and perform duties
assigned by the Company’s Chief Executive Officer (the “CEO”) or his or her
designee (hereafter, the “Consulting Arrangement”). Executive shall be available
to provide services as a Consultant at such times and in such amounts, as
requested by the CEO and/or as necessary; provided that such services shall not
exceed ten percent (10%) of Executive’s average amount of work time during the
thirty-six (36) month period prior to the Separation Date, in order to ensure
that Executive’s separation from employment with the Company is considered a
“Separation from Service” within the meaning of Section 409A of the Internal
Revenue Code. The Company shall provide Executive with appropriate office space
and assistance during the Consulting Term as needed and reasonably agreed by the
parties.
(b)Compensation for Consulting Services. The Separation Benefits set forth in
Section 2 shall be deemed full compensation for the delivery of services as a
Consultant.
(c)Independent Contractor Status. The parties hereby acknowledge and agree that
Executive’s provision of services as a Consultant shall be provided strictly as
an independent contractor. Nothing in this Agreement shall be construed to
render Executive an employee, co-venturer, agent, or other representative of the
Company during the Consulting Term. Executive understands that he must comply
with all tax laws applicable to a self-employed individual, including the filing
of any necessary tax returns and the payment of all income and self-employment
taxes. The Company shall not be required to withhold from any payments of the
consulting fee any state or federal income taxes or to make payments for Social
Security tax, unemployment insurance, or any other payroll taxes, except as
otherwise required for the Separation Benefits set forth in Section 2. The
Company shall not be responsible for, and shall not obtain, worker’s
compensation, disability benefits insurance, or unemployment security insurance
coverage for Executive. Executive is not eligible for, nor entitled to, and
shall not participate in, any of the Company’s benefit plans. Consistent with
his duties and obligations under this Consulting Agreement, Executive shall, at
all times, maintain sole and exclusive control over the manner and method by
which he performs his services as a Consultant.
(d)Early Termination of Consulting Term. The Company may terminate the


5

--------------------------------------------------------------------------------




Consulting Term early only if Executive has engaged in conduct that constitutes
Cause. For purposes of this Section 3(d), “Cause” shall mean: (i) willful
misconduct in the performance of consulting services, after being advised in
writing and being given a period of at least 10 days to remedy such misconduct,
except no such 10-day period will be given in the event that the misconduct
cannot, by its nature, be reasonably expected to be remedied; (ii) conviction of
or entering of a guilty plea or plea of no contest with respect to a felony, a
crime of moral turpitude or any other crime with respect to which imprisonment
is a possible punishment; or (iii) breach by Executive of a material term of
this Agreement, after being advised in writing of such breach or violation and
being given a period of at least 10 days to remedy such breach or violation.
Provided, however, that if the Company terminates the Consulting Term for the
grounds set forth in this Section 3(d)(i) or (ii) before all Separation Benefits
under Section 2 have been paid, Executive shall nevertheless be entitled to the
Separation Benefits under Sections 2(a)(i), (ii) and (iii), but Executive shall
not be entitled to any further benefits under Section 2(a)(iv), and all unvested
RSUs or PSUs as of the date the Consulting Term is terminated shall be
forfeited; provided, further, that in the event that the Company has terminated
the Consulting Term for Cause under this Section 3(d), Executive shall
nevertheless be obligated to comply with the Noncompetition Agreement to the
same extent as Executive would have been obligated had the Consulting Term not
been terminated early.
(e)Continued Service. For clarity and the avoidance of doubt, Executive’s
service as a consultant during the Consulting Term shall be deemed continued
service for purposes of commencement of any exercise periods for options or for
continued vesting of equity awards under the Company’s plans, programs or
agreements
(f)Indemnification During Consulting Term. During the Consulting Term, in
connection with the provision of consulting services, Executive shall be a
person entitled to indemnification to the maximum extent permitted by applicable
law, including any indemnification provided under Article IX, Section 3 of the
Company’s Bylaws.


4.    EMPLOYEE AGREEMENTS REGARDING CONFIDENTIAL INFORMATION, INTELLECTUAL
PROPERTY AND NONCOMPETITION.


(a)Executive is subject to two separate agreements with the Company entitled
Employee Agreement Regarding Confidential Information, Intellectual Property and
Noncompetition, dated October 1, 2002 and September 1, 2006 (individually the
“2002 Noncompetition Agreement” and the “2006 Noncompetition Agreement,”
respectfully, and collectively the “Noncompetition Agreements”). Executive
specifically acknowledges and ratifies his obligations under these
Noncompetition Agreements. In addition, in consideration of the benefits under
this Agreement, and in light of Executive’s continuing role as a Consultant
following the Separation Date, Executive and the Company hereby amend the 2002
Noncompetition Agreement and the 2006 Noncompetition Agreement to provide that:
(a) Sections 1 through 14 of the 2002 Noncompetition Agreement and the 2006
Noncompetition Agreement will apply during the Consulting Term to the same
extent as such provisions would apply if Executive was still employed, and (b)
the post termination restrictions set forth in Section 11 of the 2002
Noncompetition Agreement and the 2006 Noncompetition Agreement shall be extended
to apply until September 30, 2021.


6

--------------------------------------------------------------------------------






(b)Executive acknowledges that his failure to abide by the Noncompetition
Agreements, as amended herein, would cause irreparable harm to the Company for
which legal remedies would be inadequate. Therefore, Executive and the Company
agree to further amend the Noncompetition Agreements to provide that in addition
to any legal or other relief to which the Company may be entitled by virtue of
Executive’s failure to abide by the Noncompetition Agreements, as amended
herein: (i) the Company will be released of its obligations under this Agreement
to provide any Separation Benefits, including but not limited to those otherwise
available pursuant to Section 2 hereof, Executive shall immediately forfeit any
unvested RSUs or PSUs as of the date of Executive’s breach and any vested RSUs
or PSUs that have vested after the Separation Date pursuant to Section 2(a)(iv)
of this Agreement shall be cancelled; (ii) the Company may seek legal and
equitable relief, including but not limited to preliminary and permanent
injunctive relief, for Executive’s actual or threatened failure to abide by the
Noncompetition Agreements, as amended herein; and (iii) Executive will return
all post-termination payments received pursuant to this Agreement and Executive
shall pay to the Company any gain realized on the vesting, exercise, settlement,
sale, transfer or other disposition of equity-based awards that were subject to
continued vesting or acceleration of vesting following the Separation Date
pursuant to Section 2(a)(iv) of this Agreement. In the event that the Company
exercises its right to discontinue payments under this Section 4(b) and/or
Executive returns all post-termination payments received pursuant to this
Agreement, Executive shall remain obligated to abide by the terms of this
Agreement and the provisions in the Noncompetition Agreements, as amended
herein, related to (i) maintaining the Company’s “Confidential Information” (as
defined in the Noncompetition Agreements) as confidential, as required by the
Noncompetition Agreements; and (ii) not inducing or attempting to influence any
employee of the Company to terminate his or her employment with the Company as
set forth in Section 11(a)(iv) of the 2002 Noncompetition Agreement and in
Section 11(b)(iv) of the 2006 Noncompetition Agreement, but Executive shall be
released from the restrictions set forth in Section 11(a)(i), (ii) and (iii) of
the 2002 Noncompetition Agreement and in Section 11(b)(i), (ii) and (iii) of the
2006 Noncompetition Agreement.


5.    COMPANY PROPERTY. Upon the Separation Date, or if earlier as requested by
the Company, Executive shall: (i) deliver to the Company all records, memoranda,
data, documents and other property of any description which refer or relate in
any way to trade secrets or confidential information, including all copies
thereof, which are in his possession, custody or control; (ii) deliver to the
Company all Company property (including, but not limited to, keys, credit cards,
computers, client files, contracts, proposals, work in process, manuals, forms,
computer stored work in process and other computer data, research materials,
other items of business information concerning any Company customer or client or
potential prospect to purchase some or all of the Company’s assets, or Company
business or business methods, including all copies thereof) which is in his
possession, custody or control; and (iii) prior to the Separation Date, and if
necessary during the Consulting Term, fully cooperate with the Company in
winding up his work and transferring that work to other individuals designated
by the Company.


6.    COOPERATION. Executive agrees that he will assist and cooperate with the
Company in connection with the preparation of the Company’s financial statements
or financial disclosures, the defense or prosecution of any claim that may be
made against or by the


7

--------------------------------------------------------------------------------




Company, or in connection with any ongoing or future investigation or dispute or
claim of any kind involving the Company, including any proceeding before any
arbitral, administrative, judicial, legislative, or other body or agency,
including testifying in any proceeding to the extent such claims, investigations
or proceedings relating to services performed or required to be performed by
Executive, pertinent knowledge possessed by Executive, or any act or omission by
Executive. Executive further agrees to perform all acts and execute and deliver
any documents that may be reasonably necessary to carry out the provisions of
this Section 6. The Company shall make reasonable efforts to minimize disruption
of the Executive's other activities. The Company shall reimburse the Executive
for reasonable expenses incurred in connection with such cooperation. To the
extent such cooperation or assistance is requested by the Company after the end
of the Consulting Term, the Company will pay to Executive a reasonable hourly
compensation for his time and reimburse him for his reasonable out-of-pocket
expenses.


7.    ADEQUACY OF CONSIDERATION. Executive acknowledges that the benefits
available to him under this Agreement are significant, and constitute adequate
consideration for the releases of claims, under Sections 8 and 9 of this
Agreement, including the Supplemental General Release Agreements under Section
9.


8.    CURRENT GENERAL RELEASE OF ALL CLAIMS.


(a)General Release of all Claims. Executive knowingly and voluntarily releases
and forever discharges the Company, its parent corporation, affiliates,
subsidiaries, divisions, predecessors, insurers, successors and assigns, and
their current and former employees, attorneys, officers, directors and agents
thereof, both individually and in their business capacities, and their employee
benefit plans and programs and their administrators and fiduciaries
(collectively referred to throughout the remainder of this Agreement as
"Releasees"), of and from any and all claims, known and unknown, asserted or
unasserted, which the Executive has or may have against Releasees as of the date
of execution of this Agreement and General Release, including, but not limited
to, any alleged violation of, or claim under:
•
Title VII of the Civil Rights Act of 1964;



•
Sections 1981 through 1988 of Title 42 of the United States Code;



•
The Employee Retirement Income Security Act of 1974 ("ERISA") (except for any
vested benefits under any tax qualified benefit plan);



•
The Immigration Reform and Control Act; The Americans with Disabilities Act of
1990; including the Americans with Disabilities Act Amendments Act;



•
The Age Discrimination in Employment Act of 1967 (“ADEA”); The Worker Adjustment
and Retraining Notification Act;



•
The Fair Credit Reporting Act;



•
The Family and Medical Leave Act;



8

--------------------------------------------------------------------------------






•
The Equal Pay Act;



•
any and all applicable state labor and employment laws;



•
any other federal, state or local law, rule, regulation, or ordinance;



•
any public policy, contract, tort, or common law of any state relating to
employment, including but not limited to claims for wrongful discharge,
defamation, invasion of privacy, infliction of emotional distress, negligence,
interference with contract; or any public policy, contract, tort, or common law;



•
or any basis for recovering costs, fees, or other expenses including attorneys'
fees incurred in these matters.



(b)Covenant Not To Sue. In consideration of the benefits offered to Executive,
Executive will not sue Releasees on any of the released claims or on any matters
relating to his employment arising before the execution of this Agreement other
than with respect to the Reserved Claims, including but not limited to claims
under the ADEA, or join as a party with others who may sue Releasees on any such
claims; provided, however, this paragraph will not bar a challenge under the
OWBPA to the enforceability of the waiver and release of ADEA claims set forth
in this Agreement, the Reserved Claims, or where otherwise prohibited by law. If
Executive does not abide by this paragraph, then (i) he will return all monies
received under this Agreement and indemnify Releasees for all expenses incurred
in defending the action, and (ii) Releasees will be relieved of their
obligations hereunder.
(c)Claims Not Released. Executive is not waiving any rights he/she may have to:
(a) his own employee benefits due under the Company’s health, welfare, or
retirement benefit plans as of the Termination Date; (b) benefits and/or the
right to seek benefits under applicable workers’ compensation and/or
unemployment compensation statutes; (c) pursue claims which by law cannot be
waived by signing this Agreement; (d) enforce this Agreement; (e) rights to
indemnification and related insurance coverages, (f) rights as a shareholder of
the Company, and/or (g) challenge the validity of this Agreement.
(d)Collective/Class Action Waiver. If any claim is not subject to release, to
the extent permitted by law, Executive waives any right or ability to be a class
or collective action representative or to otherwise participate in any putative
or certified class, collective or multi-party action or proceeding based on such
a claim in which the Company or any other Releasee identified in this Agreement
is a party.
9.    SUPPLEMENTAL GENERAL RELEASES. Executive agrees that he, or in the event
of his death or Disability (rendering him unable to act on his own), his estate
or representative under a valid power of attorney, as applicable, will execute
the First Supplemental General Release Agreement, attached hereto as Exhibit A,
no earlier than the Separation Date, and no later than five (5) days after the
Separation Date, the Second Supplemental Release, attached hereto as Exhibit B,
once the Company notifies Executive of the amount of his pro-rata bonus under
Section 2(a)(v), if any, but prior to his receipt of such bonus, and the Third
Supplemental Release, attached hereto as Exhibit C, on the last day of the
Consulting Term.


9

--------------------------------------------------------------------------------




10.    RIGHT TO REVIEW. The Company delivered this Agreement, containing the
release language set forth in Sections 8 and 9, to Executive on June 4, 2018
(the “Notification Date”), and informed him that it desires that he have
adequate time and opportunity to review and understand the consequences of
entering into it. The Company advises Executive as follows: (a) Executive should
consult with his attorney prior to executing the Agreement; and (b) Executive
has 21 days from the Notification Date within which to consider it. Executive
must return an executed copy of the Agreement to the Company on or before the
22nd day following the Notification Date. Executive acknowledges and understands
that he is not required to use the entire 21-day review period and may execute
and return this Agreement at any time before the 22nd day following the
Notification Date. If, however, Executive does not execute and return an
executed copy of this Agreement on or before the 22nd day following the
Notification Date, this Agreement shall become null and void. This executed
Agreement shall be returned to: Brad Kohn, General Counsel, Senior Vice
President Legal, General Counsel, and Corporate Secretary, Cree, Inc., 4600
Silicon Drive, Durham, NC 27703.
11.    REVOCATION. Executive may revoke the Agreement during the seven (7) day
period immediately following his execution of it. This Agreement will not become
effective or enforceable until the revocation period has expired. To revoke this
Agreement, a written notice of revocation must be delivered to: Brad Kohn,
General Counsel, Senior Vice President Legal, General Counsel, and Corporate
Secretary, Cree, Inc., 4600 Silicon Drive, Durham, NC 27703.
12.    AGENCY CHARGES/INVESTIGATIONS. Executive affirms that Executive is not
aware of, nor has been retaliated against, for reporting any allegations of
wrongdoing by the Company or its directors or officers, including any
allegations of corporate fraud, misrepresentation or misconduct. Executive
affirms that, to the best of Executive’s knowledge, the Company has provided
accurate and transparent financial information to its shareholders and the
public and abided by all provisions of all applicable laws and regulations,
including the Sarbanes-Oxley Act of 2002. Both Parties acknowledge that this
Agreement does not limit either party’s right, where applicable, to file or
participate in an investigative proceeding of any federal, state or local
governmental agency, as outlined in this Section 12. Nothing in this Agreement
prohibits or prevents Executive from filing a charge with or participating,
testifying, or assisting in any investigation, hearing, whistleblower proceeding
or other proceeding before any federal, state, or local government agency (e.g.
EEOC, NLRB, SEC., etc.) (“Government Agency”), nor does anything in this
Agreement preclude, prohibit, or otherwise limit, in any way, Executive’s rights
and abilities to contact, communicate with, report matters to, or otherwise
participate in any whistleblower program administered by any such agencies.
Executive further understands that this Agreement does not limit Executive's or
the Company’s ability to communicate with any Government Agency or otherwise
participate in any investigation or proceeding that may be conducted by any
Government Agency in connection with reporting a possible securities law
violation, or other violation of law, without notice to the Company. Nothing in
this Agreement or any other agreement limits Executive’s right to receive an
award for information provided to any Government Agency/SEC staff.


10

--------------------------------------------------------------------------------






13.    NONDISPARAGEMENT. Executive agrees that he shall not at any time make,
publish or communicate to any person or entity or in any public forum any
defamatory or disparaging remarks, comments or statements concerning the
Company, or any of its employees or officers, and existing and prospective
customers, suppliers, investors and other associated third parties, now or in
the future. The foregoing restrictions will not apply to any statements that are
made truthfully in response to a subpoena or other compulsory legal process. The
Company agrees that its executive officers and the members of its Board of
Directors will not at any time make, publish or communicate to any person or
entity or in any public forum any defamatory or disparaging remarks, comments or
statements concerning the Executive, now or in the future. The foregoing
restrictions will not apply to any statements that are made truthfully in
response to a subpoena or other compulsory legal process. This Section 13 does
not, in any way, restrict or impede Executive from exercising protected rights
to the extent that such rights cannot be waived by agreement or from complying
with any applicable law or regulation or a valid order of a court of competent
jurisdiction or an authorized government agency.
14.    DISCLAIMER OF LIABILITY. Nothing in this Agreement is to be construed as
either an admission of liability or admission of wrongdoing on the part of
either party, each of which denies any liabilities or wrongdoing on its part.
15.    GOVERNING LAW. This Agreement shall be construed, interpreted, and
governed in accordance with and by North Carolina law and the applicable
provisions of federal law, including but not limited to the ADEA and the OWBPA
(“Applicable Federal Law”). Any and all claims, controversies, and causes of
action arising out of or relating to this Agreement, whether sounding in
contract, tort, or statute, shall be governed by the laws of the state of North
Carolina, including its statutes of limitations, except for Applicable Federal
Law, without giving effect to any North Carolina conflict-of-laws rule that
would result in the application of the laws of a different jurisdiction. Both
Executive and the Company acknowledge and agree that the state or federal courts
located in North Carolina have personal jurisdiction over them and over any
dispute arising under this Agreement, and both Executive and the Company
irrevocably consent to the jurisdiction of such courts.
16.    ENTIRE AGREEMENT. Except as expressly provided herein, this Agreement:
(i) supersedes and cancels all other understandings and agreements, oral or
written, with respect to Executive’s employment with the Company; (ii)
supersedes all other understandings and agreements, oral or written, between the
parties with respect to the subject matter of this Agreement; and (iii)
constitutes the sole agreement between the parties with respect to this subject
matter. Each party acknowledges that: (i) no representations, inducements,
promises or agreements, oral or written, have been made by any party or by
anyone acting on behalf of any party, which are not embodied in this Agreement;
and (ii) no agreement, statement or promise not contained in this Agreement
shall be valid. No change or modification of this Agreement shall be valid or
binding upon the parties unless such change or modification is in writing and is
signed by the parties.
17.    SEVERABILITY; SEPARATE AND INDEPENDENT COVENANTS. If any portion,
provision, or part of this Agreement is held, determined, or adjudicated by any
court of


11

--------------------------------------------------------------------------------




competent jurisdiction to be invalid, unenforceable, void, or voidable for any
reason whatsoever, each such portion, provision, or part shall be severed from
the remaining portions, provisions, or parts of this Agreement, and such
determination or adjudication shall not affect the validity or enforceability of
such remaining portions, provisions, or parts.
18.    SECTION 409A OF THE INTERNAL REVENUE CODE.


(a)Parties’ Intent. The parties intend that all payments or benefits hereunder
shall either qualify for an exemption from or comply with the applicable rules
governing non-qualified deferred compensation under Section 409A of the Internal
Revenue Code of 1986, as amended (the “Code”), and the regulations thereunder
(collectively, “Section 409A”) and all provisions of this Agreement shall be
construed in a manner consistent with such intention. If any provision of this
Agreement (or of any award of compensation, including equity compensation or
benefits) would cause Executive to incur any additional tax or interest under
Section 409A, the Company shall, upon the specific request of Executive, use its
reasonable business efforts to in good faith reform such provision to be exempt
from, or comply with, Code Section 409A; provided, that to the maximum extent
practicable, the original intent and economic benefit to Executive and the
Company of the applicable provision shall be maintained, and the Company shall
have no obligation to make any changes that could create any material additional
economic cost or loss of material benefit to the Company. Notwithstanding the
foregoing, the Company shall have no liability with regard to any failure to
comply with Section 409A, provided that the Company acted in good faith and in a
prudent manner to comply with Section 409A. If a payment that is deferred
compensation subject to Section 409A is subject to satisfaction of a release
requirement and the period for satisfying the release requirement begins in one
calendar year and ends in the following calendar year (the “Release Satisfaction
Period”), then any amount becoming payable during the Release Satisfaction
Period shall not be paid until the later calendar year.
(b)Separation from Service. A termination of employment or separation from
service shall not be deemed to have occurred for purposes of any provision of
this Agreement providing for the payment of any amounts or benefits that
constitute nonqualified deferred compensation within the meaning of Section 409A
upon or following a termination of employment or separation from service unless
such termination also constitutes a “Separation from Service” within the meaning
of Section 409A and, for purposes of any such provision of this Agreement,
references to a “termination,” “termination of employment,” “separation from
service” or like terms shall mean Separation from Service.
(c)Delayed Distribution to Specified Employees. If the Company determines in
accordance with Sections 409A and 416(i) of the Code and the regulations
promulgated thereunder, in the Company’s sole discretion, that a delay in
benefits provided under this Agreement is necessary to comply with Code Section
409A(A)(2)(B)(i) since Executive is a Specified Employee thereunder, then any
post separation payments and any continuation of benefits or reimbursement of
benefit costs provided by this Agreement, and not otherwise exempt from Section
409A, shall be delayed for a period of six (6) months following the date of
Executive’s separation from service (the “409A Delay Period”). In such event,
any post separation payments and the cost of any continuation of benefits
provided under this Agreement


12

--------------------------------------------------------------------------------




that would otherwise be due and payable to Executive during the 409A Delay
Period shall not commence until, and shall be made to Executive in a lump sum
cash amount on the first business day after the date that is six (6) months
following Executive’s Separation from Service and in such event the initial
payment shall include a catch-up amount covering amounts that would otherwise
have been paid during the six-month period following Executive’s Separation from
Service.
19.    OTHER TAXES. Executive shall have sole responsibility for the payment of
any and all income taxes and/or excise taxes arising from or due on account of
any payment made or benefit provided by the Company under this Agreement.
20.    COUNTERPARTS. This Agreement may be executed in any number of
counterparts, each of which shall be deemed an original, and all of which taken
together shall constitute one and the same instrument. Any party hereto may
execute this Agreement by signing any such counterpart.
21.    WAIVER OF BREACH. A waiver of any breach of this Agreement shall not
constitute a waiver of any other provision of this Agreement or any subsequent
breach of this Agreement.
(Signature Page Follows)






13

--------------------------------------------------------------------------------





(Signature page to Separation, General Release and Consulting Agreement)


IN WITNESS WHEREOF, the parties have entered into this Agreement as of the day
and year written below.
 
CREE, INC.
 
 
 
 
 
 
 
By:
/s/ Bradley D. Kohn
 
 
 
 
Name:
Bradley D. Kohn
 
 
 
 
Title:
SVP–Legal & General Counsel
 
 
 
 
Date:
June 7, 2018
 
 
 





 
MICHAEL E. MCDEVITT
 
 
 
 
 
 
 
By:
/s/ Michael E. McDevitt
 
 
 
 
Date:
June 7, 2018
 
 
 











14

--------------------------------------------------------------------------------


EXHIBIT A
SEPARATION, RELEASE AND CONSULTING AGREEMENT




FIRST SUPPLEMENTAL GENERAL RELEASE AGREEMENT
This First Supplemental General Release Agreement (the “First Supplemental
General Release Agreement”) is made and entered into by Cree, Inc. (the
“Company”) and Michael E. McDevitt (“Executive”). Throughout the remainder of
the First Supplemental General Release Agreement, the Company and Executive may
be collectively referred to as “the parties.”


The parties executed a Separation, Release and Consulting Agreement (the
“Agreement”) on June 7, 2018, under which Executive resigned from his employment
as the Executive Vice President and Chief Financial Officer of the Company, and
provided for consulting services thereafter during the Consulting Term.
Capitalized terms not defined in this First Supplemental General Release
Agreement shall have the definitions given to them in the Agreement.


As a condition of the Company’s agreement to the terms of the Agreement,
Executive agreed to, among other things, execute this First Supplemental General
Release Agreement on or within five (5) days after the Separation Date.


Executive represents that he has carefully read this entire First Supplemental
General Release Agreement, understands its consequences, and voluntarily enters
into it.


In consideration of the above and the mutual promises set forth in the Agreement
and this First Supplemental General Release Agreement, Executive and the Company
agree as follows:


1.SUPPLEMENTAL GENERAL RELEASE OF ALL CLAIMS.


(a)In consideration of the benefits conferred by the Agreement, and pursuant to
his obligation under Section 9 of the Agreement, Executive knowingly and
voluntarily releases and forever discharges the Company, its parent corporation,
affiliates, subsidiaries, divisions, predecessors, insurers, successors and
assigns, and their current and former employees, attorneys, officers, directors
and agents thereof, both individually and in their business capacities, and
their employee benefit plans and programs and their administrators and
fiduciaries (collectively referred to throughout the remainder of this First
Supplemental General Release Agreement as "Releasees"), of and from any and all
claims, known and unknown, asserted or unasserted, which the Executive has or
may have against Releasees as of the date of execution of this First
Supplemental General Release Agreement and General Release, including, but not
limited to, any alleged violation of, or claim under:


•
Title VII of the Civil Rights Act of 1964;



•
Sections 1981 through 1988 of Title 42 of the United States Code;



1

--------------------------------------------------------------------------------






•
The Employee Retirement Income Security Act of 1974 ("ERISA") (except for any
vested benefits under any tax qualified benefit plan);



•
The Immigration Reform and Control Act; The Americans with Disabilities Act of
1990; including the Americans with Disabilities Act Amendments Act;



•
The Age Discrimination in Employment Act of 1967 (“ADEA”); The Worker Adjustment
and Retraining Notification Act;



•
The Fair Credit Reporting Act;



•
The Family and Medical Leave Act;



•
The Equal Pay Act;



•
any and all applicable state labor and employment laws;



•
any other federal, state or local law, rule, regulation, or ordinance;



•
any public policy, contract, tort, or common law of any state relating to
employment, including but not limited to claims for wrongful discharge,
defamation, invasion of privacy, infliction of emotional distress, negligence,
interference with contract; or any public policy, contract, tort, or common law;



•
or any basis for recovering costs, fees, or other expenses including attorneys'
fees incurred in these matters.

  
(b)Covenant Not To Sue. In consideration of the benefits offered to Executive,
Executive will not sue Releasees on any of the released claims or on any matters
relating to his employment arising before the execution of this First
Supplemental General Release Agreement other than with respect to the Reserved
Claims, including but not limited to claims under the ADEA, or join as a party
with others who may sue Releasees on any such claims; provided, however, this
paragraph will not bar a challenge under the OWBPA to the enforceability of the
waiver and release of ADEA claims set forth in this First Supplemental General
Release Agreement, the Reserved Claims, or where otherwise prohibited by law. If
Executive does not abide by this paragraph, then (i) he will return all monies
received under the Agreement and indemnify Releasees for all expenses incurred
in defending the action, and (ii) Releasees will be relieved of their
obligations hereunder.


(c)Claims Not Released. Executive is not waiving any rights he/she may have to:
(a) his own employee benefits due under the Company’s health, welfare, or
retirement benefit plans as of the Termination Date; (b) benefits and/or the
right to seek benefits under applicable workers’ compensation and/or
unemployment compensation statutes; (c) pursue claims which by law cannot be
waived by signing this First Supplemental General Release Agreement; (d) enforce
this First Supplemental General Release Agreement; (e) rights to indemnification
and related insurance coverages, (f) rights as a shareholder of the Company,
and/or (g) challenge the validity of this First Supplemental General Release
Agreement.


2

--------------------------------------------------------------------------------






(d)Collective/Class Action Waiver. If any claim is not subject to release, to
the extent permitted by law, Executive waives any right or ability to be a class
or collective action representative or to otherwise participate in any putative
or certified class, collective or multi-party action or proceeding based on such
a claim in which the Company or any other Releasee identified in this First
Supplemental General Release Agreement is a party.


2.RIGHT TO REVIEW. The Company delivered to Executive via email this First
Supplemental General Release Agreement, containing the release language set
forth in Sections 1 and 2, or around June 4, 2018 (the “Notification Date”) and
informs him hereby that it desires that he have adequate time and opportunity to
review and understand the consequences of entering into it. Accordingly, the
Company advises Executive as follows: (a) Executive should consult with his
attorney prior to executing the First Supplemental General Release Agreement;
and (b) Executive has more than 21 days from the Notification Date within which
to consider whether to execute the First Supplemental General Release Agreement.
Executive must return an executed copy of the First Supplemental General Release
Agreement to the Company within 5 days following the Separation Date Term under
Section 1 of the Agreement, but not before the Separation Date. The executed
First Supplemental General Release Agreement should be returned to: Brad Kohn,
General Counsel, Senior Vice President Legal, General Counsel, and Corporate
Secretary, Cree, Inc., 4600 Silicon Drive, Durham, NC 27703.


3.REVOCATION. Executive may revoke the First Supplemental General Release
Agreement during the seven (7) day period immediately following his execution of
it. This First Supplemental General Release Agreement will not become effective
or enforceable until the revocation period has expired. To revoke this First
Supplemental General Release Agreement, a written notice of revocation must be
delivered to: Brad Kohn, General Counsel, Senior Vice President Legal, General
Counsel, and Corporate Secretary, Cree, Inc., 4600 Silicon Drive, Durham, NC
27703.


4.AGENCY CHARGES/INVESTIGATIONS. Executive affirms that Executive is not aware
of, nor has been retaliated against, for reporting any allegations of wrongdoing
by the Company or its directors or officers, including any allegations of
corporate fraud, misrepresentation or misconduct. Executive affirms that, to the
best of Executive’s knowledge, the Company has provided accurate and transparent
financial information to its shareholders and the public and abided by all
provisions of all applicable laws and regulations, including the Sarbanes-Oxley
Act of 2002. Both Parties acknowledge that this First Supplemental General
Release Agreement does not limit either party’s right, where applicable, to file
or participate in an investigative proceeding of any federal, state or local
governmental agency, as outlined in this Section 4. Nothing in this First
Supplemental General Release Agreement prohibits or prevents Executive from
filing a charge with or participating, testifying, or assisting in any
investigation, hearing, whistleblower proceeding or other proceeding before any
federal, state, or local government agency (e.g. EEOC, NLRB, SEC., etc.)
(“Government Agency”), nor does anything in this First Supplemental General
Release Agreement preclude, prohibit, or otherwise limit, in any way,
Executive’s rights and abilities to contact, communicate with, report matters
to, or otherwise participate in any whistleblower program administered by any
such agencies.


3

--------------------------------------------------------------------------------




Executive further understands that this First Supplemental General Release
Agreement does not limit Executive's or the Company’s ability to communicate
with any Government Agency or otherwise participate in any investigation or
proceeding that may be conducted by any Government Agency in connection with
reporting a possible securities law violation, or other violation of law,
without notice to the Company. Nothing in this First Supplemental General
Release Agreement or any other agreement limits Executive’s right to receive an
award for information provided to any Government Agency/SEC staff.


5.DISCLAIMER OF LIABILITY. Nothing in this First Supplemental General Release
Agreement or in the Agreement is to be construed as either an admission of
liability or admission of wrongdoing on the part of either party, each of which
denies any liabilities or wrongdoing on its part.


6.GOVERNING LAW. This First Supplemental General Release Agreement shall be
construed, interpreted, and governed in accordance with and by North Carolina
law and the applicable provisions of federal law, including but not limited to
the ADEA and the OWBPA (“Applicable Federal Law”). Any and all claims,
controversies, and causes of action arising out of or relating to this First
Supplemental General Release Agreement or to the Agreement, whether sounding in
contract, tort, or statute, shall be governed by the laws of the state of North
Carolina, including its statutes of limitations, except for Applicable Federal
Law, without giving effect to any North Carolina conflict-of-laws rule that
would result in the application of the laws of a different jurisdiction. Both
Executive and the Company acknowledge and agree that the state or federal courts
located in North Carolina have personal jurisdiction over them and over any
dispute arising under this First Supplemental General Release Agreement or to
the Agreement, and both Executive and the Company irrevocably consent to the
jurisdiction of such courts


7.ENTIRE AGREEMENT. Except for the Agreement, this First Supplemental General
Release Agreement and the Second Supplemental General Release Agreement, and as
expressly provided herein and therein, this First Supplemental General Release
Agreement: (i) supersedes and cancels all other understandings and agreements,
oral or written, with respect to Executive’s employment with the Company; (ii)
supersedes all other understandings and agreements, oral or written, between the
parties with respect to the subject matter of the Agreement; and (iii)
constitutes the sole agreement between the parties with respect to this subject
matter. Each party acknowledges that: (i) no representations, inducements,
promises or agreements, oral or written, have been made by any party or by
anyone acting on behalf of any party, which are not embodied in the Agreement,
this First Supplemental General Release Agreement or the Second Supplemental
General Release Agreement; and (ii) no agreement, statement or promise not
contained in Agreement, this First Supplemental General Release Agreement or the
Second Supplemental General Release Agreement shall be valid. No change or
modification of this First Supplemental General Release Agreement or in the
Agreement shall be valid or binding upon the parties unless such change or
modification is in writing and is signed by the parties.


8.SEVERABILITY. If any portion, provision, or part of this First Supplemental
General Release Agreement is held, determined, or adjudicated by any court of
competent jurisdiction to be invalid, unenforceable, void, or voidable for any
reason whatsoever, each such


4

--------------------------------------------------------------------------------




portion, provision, or part shall be severed from the remaining portions,
provisions, or parts of this First Supplemental General Release Agreement, and
such determination or adjudication shall not affect the validity or
enforceability of such remaining portions, provisions, or parts.


9.COUNTERPARTS. This First Supplemental General Release Agreement may be
executed in any number of counterparts, each of which shall be deemed an
original, and all of which taken together shall constitute one and the same
instrument. Any party hereto may execute this First Supplemental General Release
Agreement by signing any such counterpart.


10.WAIVER OF BREACH. A waiver of any breach of this First Supplemental General
Release Agreement, the Agreement, the Second Supplemental General Release
Agreement or the Third Supplemental General Release Agreement shall not
constitute a waiver of any other provision of this First Supplemental General
Release Agreement, the Agreement, the Second Supplemental General Release
Agreement or the Third Supplemental General Release Agreement or any subsequent
breach of such agreements.






[The remainder of this page intentionally left blank]








5

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, THE PARTIES HAVE ENTERED INTO THIS FIRST SUPPLEMENTAL
GENERAL RELEASE AGREEMENT AS OF THE DAY AND YEAR WRITTEN BELOW.
 
CREE, INC.
 
 
 
 
 
 
 
By:
 
 
 
 
 
Name:
 
 
 
 
 
Title:
 
 
 
 
 
Date:
 
 
 
 





 
MICHAEL E. MCDEVITT
 
 
 
 
 
 
 
By:
 
 
 
 
 
Date:
 
 
 
 











6

--------------------------------------------------------------------------------


EXHIBIT B
SEPARATION, RELEASE AND CONSULTING AGREEMENT




SECOND SUPPLEMENTAL GENERAL RELEASE AGREEMENT
This Second Supplemental General Release Agreement (the “Second Supplemental
General Release Agreement”) is made and entered into by Cree, Inc. (the
“Company”) and Michael McDevitt (“Executive”). Throughout the remainder of the
Supplemental General Release Agreement, the Company and Executive may be
collectively referred to as “the parties.”


The parties executed a Separation, Release and Consulting Agreement (the
“Agreement”) on June 7, 2018, under which Executive resigned from his employment
as the Executive Vice President and Chief Financial Officer of the Company, and
provided for consulting services thereafter during the Consulting Term.
Capitalized terms not defined in this Second Supplemental General Release
Agreement shall have the definitions given to them in the Agreement.


As a condition of the Company’s agreement to the terms of the Agreement,
Executive agreed to, among other things, execute this Second Supplemental
General Release Agreement once the Company notifies Executive of the amount of
his pro-rata bonus under Section 2(a)(v) of the Agreement, if any, but prior to
his receipt of such bonus.


Executive represents that he has carefully read this entire Second Supplemental
General Release Agreement, understands its consequences, and voluntarily enters
into it.


In consideration of the above and the mutual promises set forth in the Agreement
and this Second Supplemental General Release Agreement, Executive and the
Company agree as follows:
1.SUPPLEMENTAL GENERAL RELEASE OF ALL CLAIMS.


(a)In consideration of the benefits conferred by the Agreement, and pursuant to
his obligation under Section 9 of the Agreement, Executive knowingly and
voluntarily releases and forever discharges the Company, its parent corporation,
affiliates, subsidiaries, divisions, predecessors, insurers, successors and
assigns, and their current and former employees, attorneys, officers, directors
and agents thereof, both individually and in their business capacities, and
their employee benefit plans and programs and their administrators and
fiduciaries (collectively referred to throughout the remainder of this Second
Supplemental General Release Agreement as "Releasees"), of and from any and all
claims, known and unknown, asserted or unasserted, which the Executive has or
may have against Releasees as of the date of execution of this Second
Supplemental General Release Agreement and General Release, including, but not
limited to, any alleged violation of, or claim under:


•
Title VII of the Civil Rights Act of 1964;



•
Sections 1981 through 1988 of Title 42 of the United States Code;



1

--------------------------------------------------------------------------------






•
The Employee Retirement Income Security Act of 1974 ("ERISA") (except for any
vested benefits under any tax qualified benefit plan);



•
The Immigration Reform and Control Act; The Americans with Disabilities Act of
1990; including the Americans with Disabilities Act Amendments Act;



•
The Age Discrimination in Employment Act of 1967 (“ADEA”); The Worker Adjustment
and Retraining Notification Act;



•
The Fair Credit Reporting Act;



•
The Family and Medical Leave Act;



•
The Equal Pay Act;



•
any and all applicable state labor and employment laws;



•
any other federal, state or local law, rule, regulation, or ordinance;



•
any public policy, contract, tort, or common law of any state relating to
employment, including but not limited to claims for wrongful discharge,
defamation, invasion of privacy, infliction of emotional distress, negligence,
interference with contract; or any public policy, contract, tort, or common law;



•
or any basis for recovering costs, fees, or other expenses including attorneys'
fees incurred in these matters.



(b)Covenant Not To Sue. In consideration of the benefits offered to Executive,
Executive will not sue Releasees on any of the released claims or on any matters
relating to his employment arising before the execution of this Second
Supplemental General Release Agreement other than with respect to the Reserved
Claims, including but not limited to claims under the ADEA, or join as a party
with others who may sue Releasees on any such claims; provided, however, this
paragraph will not bar a challenge under the OWBPA to the enforceability of the
waiver and release of ADEA claims set forth in this Second Supplemental General
Release Agreement, the Reserved Claims, or where otherwise prohibited by law. If
Executive does not abide by this paragraph, then (i) he will return all monies
received under this Second Supplemental General Release Agreement and indemnify
Releasees for all expenses incurred in defending the action, and (ii) Releasees
will be relieved of their obligations hereunder.


(c)Claims Not Released. Executive is not waiving any rights he/she may have to:
(a) his own employee benefits due under the Company’s health, welfare, or
retirement benefit plans as of the Termination Date; (b) benefits and/or the
right to seek benefits under applicable workers’ compensation and/or
unemployment compensation statutes; (c) pursue claims which by law cannot be
waived by signing this Second Supplemental General Release Agreement; (d)
enforce this Second Supplemental General Release Agreement; (e) rights to


2

--------------------------------------------------------------------------------




indemnification and related insurance coverages, (f) rights as a shareholder of
the Company, and/or (g) challenge the validity of this Second Supplemental
General Release Agreement.


(d)Collective/Class Action Waiver. If any claim is not subject to release, to
the extent permitted by law, Executive waives any right or ability to be a class
or collective action representative or to otherwise participate in any putative
or certified class, collective or multi-party action or proceeding based on such
a claim in the Company or any other Releasee identified in this Second
Supplemental General Release Agreement is a party.


2.RIGHT TO REVIEW. The Company delivered to Executive via email this Second
Supplemental General Release Agreement, containing the release language set
forth in Sections 1 and 2, or around June 4, 2018 (the “Notification Date”) and
informs him hereby that it desires that he have adequate time and opportunity to
review and understand the consequences of entering into it. Accordingly, the
Company advises Executive as follows: (a) Executive should consult with his
attorney prior to executing the Second Supplemental General Release Agreement;
and (b) Executive has more than 21 days from the Notification Date within which
to consider whether to execute the Second Supplemental General Release
Agreement. Executive must return an executed copy of the Second Supplemental
General Release Agreement to the Company within ten (10) days following the
notification to Executive of the amount of the pro-rata bonus under Section
2(a)(v) of the Agreement, but not before the Separation Date. The executed
Second Supplemental General Release Agreement should be returned to: Brad Kohn,
General Counsel, Senior Vice President Legal, General Counsel, and Corporate
Secretary, Cree, Inc., 4600 Silicon Drive, Durham, NC 27703.


3.REVOCATION. Executive may revoke the Second Supplemental General Release
Agreement during the seven (7) day period immediately following his execution of
it. This Second Supplemental General Release Agreement will not become effective
or enforceable until the revocation period has expired. To revoke this Second
Supplemental General Release Agreement, a written notice of revocation must be
delivered to: Brad Kohn, General Counsel, Senior Vice President Legal, General
Counsel, and Corporate Secretary, Cree, Inc., 4600 Silicon Drive, Durham, NC
27703.


4.AGENCY CHARGES/INVESTIGATIONS. Executive affirms that Executive is not aware
of, nor has been retaliated against, for reporting any allegations of wrongdoing
by the Company or its directors or officers, including any allegations of
corporate fraud, misrepresentation or misconduct. Executive affirms that, to the
best of Executive’s knowledge, the Company has provided accurate and transparent
financial information to its shareholders and the public and abided by all
provisions of all applicable laws and regulations, including the Sarbanes-Oxley
Act of 2002. Both Parties acknowledge that this Second Supplemental General
Release Agreement does not limit either party’s right, where applicable, to file
or participate in an investigative proceeding of any federal, state or local
governmental agency, as outlined in this Section 4. Nothing in this Second
Supplemental General Release Agreement prohibits or prevents Executive from
filing a charge with or participating, testifying, or assisting in any
investigation, hearing, whistleblower proceeding or other proceeding before any
federal, state, or local government agency (e.g. EEOC, NLRB, SEC., etc.)
(“Government Agency”), nor does anything in this Second Supplemental General
Release Agreement preclude, prohibit, or


3

--------------------------------------------------------------------------------




otherwise limit, in any way, Executive’s rights and abilities to contact,
communicate with, report matters to, or otherwise participate in any
whistleblower program administered by any such agencies. Executive further
understands that this Second Supplemental General Release Agreement does not
limit Executive's or the Company’s ability to communicate with any Government
Agency or otherwise participate in any investigation or proceeding that may be
conducted by any Government Agency in connection with reporting a possible
securities law violation, or other violation of law, without notice to the
Company. Nothing in this Second Supplemental General Release Agreement or any
other agreement limits Executive’s right to receive an award for information
provided to any Government Agency/SEC staff.


5.DISCLAIMER OF LIABILITY. Nothing in this Second Supplemental General Release
Agreement or in the Agreement is to be construed as either an admission of
liability or admission of wrongdoing on the part of either party, each of which
denies any liabilities or wrongdoing on its part.


6.GOVERNING LAW. This Second Supplemental General Release Agreement shall be
construed, interpreted, and governed in accordance with and by North Carolina
law and the applicable provisions of federal law, including but not limited to
the ADEA and the OWBPA (“Applicable Federal Law”). Any and all claims,
controversies, and causes of action arising out of or relating to this Second
Supplemental General Release Agreement or to the Agreement, whether sounding in
contract, tort, or statute, shall be governed by the laws of the state of North
Carolina, including its statutes of limitations, except for Applicable Federal
Law, without giving effect to any North Carolina conflict-of-laws rule that
would result in the application of the laws of a different jurisdiction. Both
Executive and the Company acknowledge and agree that the state or federal courts
located in North Carolina have personal jurisdiction over them and over any
dispute arising under this Second Supplemental General Release Agreement or to
the Agreement, and both Executive and the Company irrevocably consent to the
jurisdiction of such courts


7.ENTIRE AGREEMENT. Except for the Agreement, the First Supplemental General
Release Agreement and this Second Supplemental General Release Agreement, and as
expressly provided herein and therein, this Second Supplemental General Release
Agreement: (i) supersedes and cancels all other understandings and agreements,
oral or written, with respect to Executive’s employment with the Company; (ii)
supersedes all other understandings and agreements, oral or written, between the
parties with respect to the subject matter of the Agreement; and (iii)
constitutes the sole agreement between the parties with respect to this subject
matter. Each party acknowledges that: (i) no representations, inducements,
promises or agreements, oral or written, have been made by any party or by
anyone acting on behalf of any party, which are not embodied in the Agreement,
the First Supplemental General Release Agreement or this Second Supplemental
General Release Agreement; and (ii) no agreement, statement or promise not
contained in the Agreement, the First Supplemental General Release Agreement or
this Second Supplemental General Release Agreement shall be valid. No change or
modification of the Agreement, the First Supplemental General Release Agreement
or this Second Supplemental General Release Agreement shall be valid or binding
upon the parties unless such change or modification is in writing and is signed
by the parties.


4

--------------------------------------------------------------------------------






8.SEVERABILITY. If any portion, provision, or part of this Second Supplemental
General Release Agreement is held, determined, or adjudicated by any court of
competent jurisdiction to be invalid, unenforceable, void, or voidable for any
reason whatsoever, each such portion, provision, or part shall be severed from
the remaining portions, provisions, or parts of this Second Supplemental General
Release Agreement, and such determination or adjudication shall not affect the
validity or enforceability of such remaining portions, provisions, or parts.


9.COUNTERPARTS. This Second Supplemental General Release Agreement may be
executed in any number of counterparts, each of which shall be deemed an
original, and all of which taken together shall constitute one and the same
instrument. Any party hereto may execute this Second Supplemental General
Release Agreement by signing any such counterpart.


10.WAIVER OF BREACH. A waiver of any breach of this Second Supplemental General
Release Agreement, the Agreement, the First Supplemental General Release
Agreement or the Second Supplemental General Release Agreement shall not
constitute a waiver of any other provision of this Second Supplemental General
Release Agreement, the Agreement, the First Supplemental General Release
Agreement or the Second Supplemental General Release Agreement, or any
subsequent breach of such agreements.






[The remainder of this page intentionally left blank]




5

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, THE PARTIES HAVE ENTERED INTO THIS SECOND SUPPLEMENTAL
GENERAL RELEASE AGREEMENT AS OF THE DAY AND YEAR WRITTEN BELOW.
 
CREE, INC.
 
 
 
 
 
 
 
By:
 
 
 
 
 
Name:
 
 
 
 
 
Title:
 
 
 
 
 
Date:
 
 
 
 





 
MICHAEL E. MCDEVITT
 
 
 
 
 
 
 
By:
 
 
 
 
 
Date:
 
 
 
 











6

--------------------------------------------------------------------------------


EXHIBIT C
SEPARATION, RELEASE AND CONSULTING AGREEMENT




THIRD SUPPLEMENTAL GENERAL RELEASE AGREEMENT
This Third Supplemental General Release Agreement (the “Third Supplemental
General Release Agreement”) is made and entered into by Cree, Inc. (the
“Company”) and Michael McDevitt (“Executive”). Throughout the remainder of the
Supplemental General Release Agreement, the Company and Executive may be
collectively referred to as “the parties.”


The parties executed a Separation, Release and Consulting Agreement (the
“Agreement”) on June 7, 2018, under which Executive resigned from his employment
as the Executive Vice President and Chief Financial Officer of the Company, and
provided for consulting services thereafter during the Consulting Term.
Capitalized terms not defined in this Third Supplemental General Release
Agreement shall have the definitions given to them in the Agreement.


As a condition of the Company’s agreement to the terms of the Agreement,
Executive agreed to, among other things, execute this Third Supplemental General
Release Agreement on the last day of the Consulting Term.


Executive represents that he has carefully read this entire Third Supplemental
General Release Agreement, understands its consequences, and voluntarily enters
into it.


In consideration of the above and the mutual promises set forth in the Agreement
and this Third Supplemental General Release Agreement, Executive and the Company
agree as follows:
1.SUPPLEMENTAL GENERAL RELEASE OF ALL CLAIMS.


(a)In consideration of the benefits conferred by the Agreement, and pursuant to
his obligation under Section 9 of the Agreement, Executive knowingly and
voluntarily releases and forever discharges the Company, its parent corporation,
affiliates, subsidiaries, divisions, predecessors, insurers, successors and
assigns, and their current and former employees, attorneys, officers, directors
and agents thereof, both individually and in their business capacities, and
their employee benefit plans and programs and their administrators and
fiduciaries (collectively referred to throughout the remainder of this Third
Supplemental General Release Agreement as "Releasees"), of and from any and all
claims, known and unknown, asserted or unasserted, which the Executive has or
may have against Releasees as of the date of execution of this Third
Supplemental General Release Agreement and General Release, including, but not
limited to, any alleged violation of, or claim under:


•
Title VII of the Civil Rights Act of 1964;



•
Sections 1981 through 1988 of Title 42 of the United States Code;



•
The Employee Retirement Income Security Act of 1974 ("ERISA") (except for any
vested benefits under any tax qualified benefit plan);



1

--------------------------------------------------------------------------------






•
The Immigration Reform and Control Act; The Americans with Disabilities Act of
1990; including the Americans with Disabilities Act Amendments Act;



•
The Age Discrimination in Employment Act of 1967 (“ADEA”); The Worker Adjustment
and Retraining Notification Act;



•
The Fair Credit Reporting Act;



•
The Family and Medical Leave Act;



•
The Equal Pay Act;



•
any and all applicable state labor and employment laws;



•
any other federal, state or local law, rule, regulation, or ordinance;



•
any public policy, contract, tort, or common law of any state relating to
employment, including but not limited to claims for wrongful discharge,
defamation, invasion of privacy, infliction of emotional distress, negligence,
interference with contract; or any public policy, contract, tort, or common law;



•
or any basis for recovering costs, fees, or other expenses including attorneys'
fees incurred in these matters.



(b)Covenant Not To Sue. In consideration of the benefits offered to Executive,
Executive will not sue Releasees on any of the released claims or on any matters
relating to his employment arising before the execution of this Third
Supplemental General Release Agreement other than with respect to the Reserved
Claims, including but not limited to claims under the ADEA, or join as a party
with others who may sue Releasees on any such claims; provided, however, this
paragraph will not bar a challenge under the OWBPA to the enforceability of the
waiver and release of ADEA claims set forth in this Third Supplemental General
Release Agreement, the Reserved Claims, or where otherwise prohibited by law. If
Executive does not abide by this paragraph, then (i) he will return all monies
received under this Third Supplemental General Release Agreement and indemnify
Releasees for all expenses incurred in defending the action, and (ii) Releasees
will be relieved of their obligations hereunder.


(c)Claims Not Released. Executive is not waiving any rights he/she may have to:
(a) his own employee benefits due under the Company’s health, welfare, or
retirement benefit plans as of the Termination Date; (b) benefits and/or the
right to seek benefits under applicable workers’ compensation and/or
unemployment compensation statutes; (c) pursue claims which by law cannot be
waived by signing this Third Supplemental General Release Agreement; (d) enforce
this Third Supplemental General Release Agreement; (e) rights to indemnification
and related insurance coverages, (f) rights as a shareholder of the Company,
and/or (g) challenge the validity of this Third Supplemental General Release
Agreement.


2

--------------------------------------------------------------------------------






(d)Collective/Class Action Waiver. If any claim is not subject to release, to
the extent permitted by law, Executive waives any right or ability to be a class
or collective action representative or to otherwise participate in any putative
or certified class, collective or multi-party action or proceeding based on such
a claim in the Company or any other Releasee identified in this Third
Supplemental General Release Agreement is a party.


2.RIGHT TO REVIEW. The Company delivered to Executive via email this Third
Supplemental General Release Agreement, containing the release language set
forth in Sections 1 and 2, or around June 4, 2018 (the “Notification Date”) and
informs him hereby that it desires that he have adequate time and opportunity to
review and understand the consequences of entering into it. Accordingly, the
Company advises Executive as follows: (a) Executive should consult with his
attorney prior to executing the Third Supplemental General Release Agreement;
and (b) Executive has more than 21 days from the Notification Date within which
to consider whether to execute the Third Supplemental General Release Agreement.
Executive must return an executed copy of the Third Supplemental General Release
Agreement to the Company on the last day of the Consulting Term, but not before
the Separation Date. The executed Third Supplemental General Release Agreement
should be returned to: Brad Kohn, General Counsel, Senior Vice President Legal,
General Counsel, and Corporate Secretary, Cree, Inc., 4600 Silicon Drive,
Durham, NC 27703.


3.REVOCATION. Executive may revoke the Third Supplemental General Release
Agreement during the seven (7) day period immediately following his execution of
it. This Third Supplemental General Release Agreement will not become effective
or enforceable until the revocation period has expired. To revoke this Third
Supplemental General Release Agreement, a written notice of revocation must be
delivered to: Brad Kohn, General Counsel, Senior Vice President Legal, General
Counsel, and Corporate Secretary, Cree, Inc., 4600 Silicon Drive, Durham, NC
27703.


4.AGENCY CHARGES/INVESTIGATIONS. Executive affirms that Executive is not aware
of, nor has been retaliated against, for reporting any allegations of wrongdoing
by the Company or its directors or officers, including any allegations of
corporate fraud, misrepresentation or misconduct. Executive affirms that, to the
best of Executive’s knowledge, the Company has provided accurate and transparent
financial information to its shareholders and the public and abided by all
provisions of all applicable laws and regulations, including the Sarbanes-Oxley
Act of 2002. Both Parties acknowledge that this Third Supplemental General
Release Agreement does not limit either party’s right, where applicable, to file
or participate in an investigative proceeding of any federal, state or local
governmental agency, as outlined in this Section 4. Nothing in this Third
Supplemental General Release Agreement prohibits or prevents Executive from
filing a charge with or participating, testifying, or assisting in any
investigation, hearing, whistleblower proceeding or other proceeding before any
federal, state, or local government agency (e.g. EEOC, NLRB, SEC., etc.)
(“Government Agency”), nor does anything in this Third Supplemental General
Release Agreement preclude, prohibit, or otherwise limit, in any way,
Executive’s rights and abilities to contact, communicate with, report matters
to, or otherwise participate in any whistleblower program administered by any
such agencies. Executive further understands that this Third Supplemental
General Release Agreement does not limit Executive's or the Company’s ability to
communicate with any Government Agency or


3

--------------------------------------------------------------------------------




otherwise participate in any investigation or proceeding that may be conducted
by any Government Agency in connection with reporting a possible securities law
violation, or other violation of law, without notice to the Company. Nothing in
this Third Supplemental General Release Agreement or any other agreement limits
Executive’s right to receive an award for information provided to any Government
Agency/SEC staff.


5.DISCLAIMER OF LIABILITY. Nothing in this Third Supplemental General Release
Agreement or in the Agreement is to be construed as either an admission of
liability or admission of wrongdoing on the part of either party, each of which
denies any liabilities or wrongdoing on its part.


6.GOVERNING LAW. This Third Supplemental General Release Agreement shall be
construed, interpreted, and governed in accordance with and by North Carolina
law and the applicable provisions of federal law, including but not limited to
the ADEA and the OWBPA (“Applicable Federal Law”). Any and all claims,
controversies, and causes of action arising out of or relating to this Third
Supplemental General Release Agreement or to the Agreement, whether sounding in
contract, tort, or statute, shall be governed by the laws of the state of North
Carolina, including its statutes of limitations, except for Applicable Federal
Law, without giving effect to any North Carolina conflict-of-laws rule that
would result in the application of the laws of a different jurisdiction. Both
Executive and the Company acknowledge and agree that the state or federal courts
located in North Carolina have personal jurisdiction over them and over any
dispute arising under this Third Supplemental General Release Agreement or to
the Agreement, and both Executive and the Company irrevocably consent to the
jurisdiction of such courts


7.ENTIRE AGREEMENT. Except for the Agreement, the First Supplemental General
Release Agreement and this Third Supplemental General Release Agreement, and as
expressly provided herein and therein, this Third Supplemental General Release
Agreement: (i) supersedes and cancels all other understandings and agreements,
oral or written, with respect to Executive’s employment with the Company; (ii)
supersedes all other understandings and agreements, oral or written, between the
parties with respect to the subject matter of the Agreement; and (iii)
constitutes the sole agreement between the parties with respect to this subject
matter. Each party acknowledges that: (i) no representations, inducements,
promises or agreements, oral or written, have been made by any party or by
anyone acting on behalf of any party, which are not embodied in the Agreement,
the First Supplemental General Release Agreement or this Third Supplemental
General Release Agreement; and (ii) no agreement, statement or promise not
contained in the Agreement, the First Supplemental General Release Agreement or
this Third Supplemental General Release Agreement shall be valid. No change or
modification of the Agreement, the First Supplemental General Release Agreement
or this Third Supplemental General Release Agreement shall be valid or binding
upon the parties unless such change or modification is in writing and is signed
by the parties.


8.SEVERABILITY. If any portion, provision, or part of this Third Supplemental
General Release Agreement is held, determined, or adjudicated by any court of
competent jurisdiction to be invalid, unenforceable, void, or voidable for any
reason whatsoever, each such portion, provision, or part shall be severed from
the remaining portions, provisions, or parts of this Third Supplemental General
Release Agreement, and such determination or adjudication


4

--------------------------------------------------------------------------------




shall not affect the validity or enforceability of such remaining portions,
provisions, or parts.


9.COUNTERPARTS. This Third Supplemental General Release Agreement may be
executed in any number of counterparts, each of which shall be deemed an
original, and all of which taken together shall constitute one and the same
instrument. Any party hereto may execute this Third Supplemental General Release
Agreement by signing any such counterpart.


10.WAIVER OF BREACH. A waiver of any breach of this Third Supplemental General
Release Agreement, the Agreement, the First Supplemental General Release
Agreement or the Second Supplemental General Release Agreement shall not
constitute a waiver of any other provision of this Third Supplemental General
Release Agreement, the Agreement, the First Supplemental General Release
Agreement or the Second Supplemental General Release Agreement, or any
subsequent breach of such agreements.






[The remainder of this page intentionally left blank]




5

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, THE PARTIES HAVE ENTERED INTO THIS THIRD SUPPLEMENTAL
GENERAL RELEASE AGREEMENT AS OF THE DAY AND YEAR WRITTEN BELOW.
 
CREE, INC.
 
 
 
 
 
 
 
By:
 
 
 
 
 
Name:
 
 
 
 
 
Title:
 
 
 
 
 
Date:
 
 
 
 





 
MICHAEL E. MCDEVITT
 
 
 
 
 
 
 
By:
 
 
 
 
 
Date:
 
 
 
 











6